DOWDELL, J.
This action was commenced in the justice of the peace court to recover $25, the amount of an award rendered on arbitration. The suit was brought in Hollywood precinct, out of the precinct in which the defendant resided. The subject-matter of the arbitration was a claim of damages for the cutting by the defendant of the plaintiff’s trees. The cutting was. done in Hollywood precinct. The agreement to arbitrate was in writing, by correspondence, and was made in Hollywood precinct. The arbitration was had, and the award in writing made, in Hollywood precinct. On these facts we hold that the cause of action arose in Hollywood precinct, where the suit was instituted. The plea in abatement to the jurisdiction was not sustained, and the court’s ruling to that end was free from error. Civ. Code 1896, § 2669,
The testimony of the defendant Moody, excluded by the court on motion of the plaintiff, was of secret instructions given to Moody’s arbitrator, not communicated nor intended to be communicated to the plaintiff, Hontoon, and were no part of the submission for award. The court properly excluded the same.
We find no reversible error in the record, and judgment is affirmed.
Affirmed.
Tyson, C. J., and Simpson and McClellan, JJ., concur.